

114 HR 6070 IH: Safe Recovery and Community Empowerment Act
U.S. House of Representatives
2016-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6070IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2016Mr. Issa (for himself, Mr. Rohrabacher, Mr. Calvert, and Mrs. Mimi Walters of California) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Fair Housing Act to better protect persons with disabilities and communities.
	
 1.Short titleThis Act may be cited as the Safe Recovery and Community Empowerment Act. 2.Zoning and licensing of residential recovery facilitiesThe Fair Housing Act (42 U.S.C. 3601 et seq.) is amended by inserting after section 807 (42 U.S.C. 3607) the following:
			
 807A.Nothing in this title, or other Federal law, relating to protections for persons with disabilities, prohibits any local, State, or Federal government body from—
 (1)limiting by law, regulation, or ordinance the number of residential recovery facilities within a particular area zoned for residential housing, provided that the limitation—
 (A)is necessary to preserve the residential character of the zoned area; (B)allows for a reasonable number of residential recovery facilities to be located within the zoned area; and
 (C)does not place an overall cap on the number of residential recovery facilities located within a municipality or State; and
 (2)requiring that a residential recovery facility and its owner or operator— (A)obtain an operating license or use permit; or
 (B)satisfies a set of consumer protection standards. . 3.Residential recovery facility residents’ bill of rightsResidential recovery facilities receiving direct or indirect payments or reimbursements or other remunerations from Medicare, Medicaid, or any other Federal healthcare program, or via private insurance purchased on a Federal exchange or subsidized by the Federal Government, for either housing, recovery services, or testing or monitoring for drugs or alcohol, shall ensure the following:
 (1)Each residential recovery facility resident residing in the home or receiving addiction treatment services be provided a safe living environment completely free from illicit drugs, alcohol, firearms, harassment, abuse, or harm.
 (2)Residential recovery facility residents live in a licensed, or registered residence that has committed to following standards approved by States and localities, if such standards are in place.
 4.DefinitionsSection 802 of the Fair Housing Act (42 U.S.C. 3602) is amended by adding to the end the following:  (p)Current, illegal use of a controlled substance means the discrete, occasional, frequent, or ongoing illegal use of a controlled substance at the present time or in the reasonably recent past.
 (q)Residential recovery facility means a residence that provides housing to individuals in recovery from drug or alcohol addiction with the promise of providing a clean and sober environment in return for direct or indirect payment to an owner, operator, or compensated staff person, including payment to a third party, a portion of which is then provided to the residential recovery facility owner or operator for their services.
				.
		